Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 1 of 39




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 15-80972-CV-RUIZ
                                MAGISTRATE JUDGE REID

   REGINALD EUGENE GRIMES,

          Plaintiff,

   v.

   OFFICER RICHARD ROTT,
   et al.,

          Defendants.
                                                /

                 REPORT OF MAGISTRATE JUDGE RE
         DEFENDANTS’ JOINT MOTION FOR SUMMARY JUDGMENT
                             [ECF 220]

                       I. Introduction and Pertinent Procedural History

          Plaintiff, Reginald Eugene Grimes, filed a pro se1 civil rights complaint,

   pursuant to Bivens. 2 [ECF No. 1]. Procedurally, after Plaintiff was granted pauper




          1
             Although Plaintiff now has counsel, at the time he filed this action, Plaintiff was
   proceeding pro se. Since he was pro se, his pleadings were liberally construed. See Trawinski v.
   United Techs., 313 F.3d 1295, 1297 (11th Cir. 2002)(per curiam). Because his complaint was
   properly sworn, when considering his opposition to summary judgment, the court credits the
   specific facts pled by Plaintiff in the complaint. See Caldwell v. Warden, FCI Talladega, 748 F.3d
   1090, 1098 (11th Cir. 2014) (citing Perry v. Thompson, 786 F.2d 1093, 1095 (11th Cir. 1986)(per
   curiam) and Sammons v. Taylor, 967 F.2d 1533, 1545 n.5 (11th Cir. 1992)).
           2
             Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
                                                    1
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 2 of 39




   status, the Complaint was screened, in accordance with the Prison Litigation Reform

   Act (“PLRA”), a Report was entered recommending that the case proceed on

   Plaintiff’s claims of unlawful use of force and punitive damages against Defendants,

   Officer Richard Rott (“Officer Rott”), Special Deputy U.S. Marshal Chris Baker

   (“SpDUSM”), SpDUSM Anton Franks, SpDUSM Steven Hearn, DUSM David

   Santana, SpDUSM Jacob Sirmans, SpDUSM Andrew Tallichet, SpDUSM Rodney

   Vizzo, and Mrs. Parrett, as the successor of SpDUSM Bryan Parrett (jointly “the

   Defendants”).3 [ECF Nos. 8, 9].

          The Defendants have filed a joint motion for summary judgment, arguing they

   are entitled to judgment as a matter of law because:

          1.      Plaintiff has not demonstrated that any force was applied, much
                  less unlawful and excessive force during Plaintiff’s arrest; and,

          2.      Defendants are entitled to qualified immunity on Plaintiff’s
                  excessive force claim.

   [ECF No. 220, pp. 2-8]. For the reasons discussed below, the Defendants’ joint

   motion should be DENIED, and the case proceed to trial.




          3
          Initially, except for Officer Rott, all of the remaining codefendants were identified as John
   Does, but were later substituted by Order of Interlineation entered on January 18, 2018. [ECF
   No. 110].
                                                    2
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 3 of 39




         The case was previously referred to the undersigned for the issuance of reports

   and recommendations on all dispositive motions, pursuant to 28 U.S.C.

   § 636(b)(1)(B), (C), and S.D. Fla. Admin. Order 2019-2.

         For its review, the court has considered the Defendants’ joint motion for

   summary judgment [ECF No. 220] with supporting statement of material

   uncontroverted facts with attached exhibits [ECF No. 221], including the

   conventionally filed DVD containing a television video recording of Plaintiff’s

   January 14, 2015 arrest [ECF No. 226], the Plaintiff’s response to Defendants’

   summary judgment motion [ECF No. 238], the Plaintiff’s response to the statement

   of uncontroverted material facts [ECF No. 239], and the Defendants’ reply [ECF

   No. 243].

                          II. Applicable Standard of Review

                                    A. Bivens Action

         Under certain circumstances, federal officials, or those acting under color of

   federal law, may be sued for the deprivation of federal constitutional rights. See

   Taylor v. Pekerol, 760 F. App’x 647, 652 (11th Cir. Jan. 7, 2019)(per

   curiam)(unpub.)(citing Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001)). In

   Bivens, the United States Supreme Court recognized for the first time an implied

   private action for damages against federal officers for violations of certain

                                            3
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 4 of 39




   constitutional rights despite the absence of any statute conferring such right. Corr.

   Servs. Corp., 534 U.S. 61, 66 (2001). Because Bivens is the federal counterpart of a

   civil rights action under 42 U.S.C. §1983, raising similar claims, the Eleventh Circuit

   generally applies § 1983 law to Bivens cases. See Taylor v. Pekerol, 760 F. App’x at

   652 (citing Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995)(per curiam)). “It

   is well settled that § 1983, by itself, does not create any substantive rights, ‘but

   merely provides a method for vindicating federal rights elsewhere conferred.’” See

   Glover v. Eighth Unknown D.E.A. Agents/Drug Task Force, 225 F. App’x 781, 784

   (11th Cir. Feb. 23, 2007)(per curiam)(unpub.)(citing Graham, 490 U.S. 386, 393-

   94 (1989)).

                           B. Motion for Summary Judgment

         The Defendants have filed a joint motion for summary judgment claiming

   they are entitled to summary judgment as a matter of law because no constitutional

   rights were violated. [ECF No. 220]. Pursuant to Fed. R. Civ. P. 56(a), summary

   judgment is proper “if the pleadings, depositions, answers to interrogatories, and

   admissions on file, together with the affidavits, if any, show that there is no genuine

   issue as to any material fact and that the moving party is entitled to judgment as a

   matter of law.” Grayson v. Warden, Comm’r, Ala. Dep’t of Corr., 869 F.3d 1204,

   1220 (11th Cir. 2017)(quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

                                             4
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 5 of 39




   In reviewing a motion for summary judgment, the court must “view all of the

   evidence in the light most favorable to the nonmoving party and draw all reasonable

   inferences in that party’s favor.” Furcon v. Mail Centers Plus, LLC, 843 F.3d 1295,

   1304 (11th Cir. 2016)(quoting FindWhat Investor Grp. v. FindWhat.com, 658 F.3d

   1282, 1307 (11th Cir. 2011)). Thus, a district court “‘may not weigh conflicting

   evidence or make credibility determinations’” when reviewing a motion for

   summary judgment. Jones v. UPS Ground Freight, 683 F.3d 1283, 1292 (11th Cir.

   2012)(citing FindWhat Investor Grp., 658 F.3d at 1307). As such, where the facts

   specifically averred by the non-moving party contradict facts specifically averred by

   the movant, the motion must be denied, assuming those facts involve a genuine issue

   of material fact. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990). However,

   “[w]hen opposing parties tell two different stories, one of which is blatantly

   contradicted by the record, so that no reasonable jury could believe it, a court should

   not adopt that version of the facts for purposes of ruling on a motion for summary

   judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

         Because summary judgment is appropriate only if the “movant shows that

   there is no genuine dispute as to any material fact and the movant is entitled to

   judgment as a matter of law[,]” Great Am. All. Ins. Co. v. Anderson, 847 F.3d 1327,

   1331 (11th Cir. 2017)(quoting Fed. R. Civ. P. 56(a)), the moving party necessarily

                                             5
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 6 of 39




   carries the burden. Great Am. All. Ins. Co., 847 F.3d at 1331 (relying upon Celotex,

   477 U.S. at 323). In meeting that burden, nonmoving parties may rely on materials

   enumerated in Fed. R. Civ. P. 56(c), meaning there are some materials that may be

   relied upon to avoid summary judgment even though they would not be admissible

   at trial. Owen v. Wille, 117 F.3d 1235, 1236 (11th Cir. 1997)(quoting Celotex, 477

   U.S. at 324).

         Issues are genuine if there is sufficient evidence for a reasonable jury to return

   a verdict for either party. Great Am. All. Ins. Co., 847 F.3d at 1331 (relying upon

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). In a similar vein, “an

   issue is material if it may affect the outcome of the suit under governing law.” Great

   Am. All. Ins. Co., 847 F.3d at 1331 (relying upon Anderson, 477 U.S. at 248).

   However, a “mere scintilla of evidence” is insufficient “to create a genuine issue of

   material fact.” See Hinson v. Bias, 927 F.3d 1103, 1116 (11th Cir. 2019)(quoting

   Anderson, 477 U.S. at 252). Instead, “the nonmoving party must present enough

   evidence to allow a jury to reasonably find in its favor.” Hinson, 927 F.3d at 1116.

   The evidence must be sufficient “to allow a jury to reasonably find in its favor.”

   Hinson, 927 F.3d at 1116 (citing Anderson, 477 U.S. at 252”).

         When ruling on a motion for summary judgment, courts must consider any

   “specific facts” pled in the Plaintiff’s sworn complaint, based on personal

                                             6
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 7 of 39




   knowledge, and executed under penalty of perjury, in opposition to summary

   judgment; or, a sworn response to a summary judgment motion as “testimony.” See

   Fla. R. Civ. P. 56(e); Caldwell, 748 F.3d at 1098; Sears v. Roberts, 922 F.3d 1199,

   1206 (11th Cir. 2019)(citing United States v. Stein, 881 F.3d 853, 857 (11th Cir.

   2018)(en banc)(“[O]ur cases correctly explain that a litigant’s self-serving

   statements based on personal knowledge or observation can defeat summary

   judgment.”) and Barker v. Norman, 651 F.2d 1107, 1115 (5th Cir. Unit A

   1981)(stating that a verified complaint serves as the equivalent of an affidavit for

   purposes of summary judgment)). No separate affidavit needs to be filed by the pro

   se prisoner where the facts alleged in the inmate’s sworn complaint are not

   conclusory in nature. Sammons v. Taylor, 967 F.2d 1533 n.5 (11th Cir. 1992).

   However, unsworn statements may not be considered in evaluating a summary

   judgment motion. Sharma v. Johnston, 515 F. App’x 818, 819 (11th Cir. Apr. 4,

   2013)(per curiam)(unpub.)(citing Carr v. Tatangelo, 338 F.3d 1259, 1273 n. 26

   (11th Cir. 2003)).

         At this stage, the evidence and all reasonable inferences from the evidence are

   viewed in the light most favorable to the Plaintiff, as the nonmovant, but those

   inferences are drawn “only ‘to the extent supportable by the record.’” Penley v.



                                            7
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 8 of 39




   Eslinger, 605 F.3d 843, 848 (11th Cir. 2010)(quoting Scott v. Harris, 550 U.S. at

   381, n.8).

                     C. Fourth Amendment Unlawful Use of Force

         Plaintiff alleges the named Defendants used excessive force during the course

   of his arrest. The Fourth Amendment’s freedom from unreasonable searches and

   seizures includes the right to be free from the use of excessive force in the course of

   an arrest. See Stephens v. DeGiovanni, 852 F.3d 1298, 1314-15 (11th Cir. 2017)

   (citing Hadley v. Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008)). To prevail on an

   excessive force claim under the Fourth Amendment, Plaintiff must demonstrate that

   (1) a seizure occurred and (2) that the force used during that seizure was

   unreasonable. See Reed v. Clough, 694 F. App’x 716, 724 (11th Cir. Jun. 2,

   2017)(per curiam)(unpub.)(citing Troupe v. Sarasota Cty., 419 F.3d 1160, 1166

   (11th Cir. 2005)). “A seizure occurs when an officer ‘by means of physical force or

   show of authority, has in some way restrained the liberty of a citizen.’” Reed v.

   Clough, 694 F. App’x at 724 (quoting California v. Hodari D., 499 U.S. 621, 625

   (1991)).

         The test for determining reasonableness is an objective one. See Graham, 490

   U.S. at 396. The “use of force must be judged on a case-by-case basis from the

   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

                                             8
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 9 of 39




   hindsight.” See Gomez v. United States, 601 F. App’x 841, 849 (11th Cir. Feb. 11,

   2015)(quoting Post v. City of Fort Lauderdale, 7 F.3d 1552, 1559 (11th Cir.

   1993)(quotation marks omitted), modified on other grounds, 14 F.3d 583 (11th Cir.

   1994)).

         “Determining whether the force used to effect a particular seizure was

   reasonable under the Fourth Amendment requires a careful balancing of the nature

   and quality of the intrusion on the individual’s Fourth Amendment interests against

   the countervailing governmental interests at stake.” Graham, 490 U.S. at 396. This

   analysis “requires careful attention to the facts and circumstances of each particular

   case, including the severity of the crime at issue, whether the suspect poses an

   immediate threat to the safety of the officers or others, and whether he is actively

   resisting arrest or attempting to evade arrest by flight.” Williams v. Bauer, 503 F.

   App’x 858, 861 (11th Cir. Jan. 14, 2013)(unpub.)(quoting Graham, 490 U.S. at 396).

         Other factors courts consider include: “(1) the need for the application of

   force, (2) the relationship between the need and the amount of force used, (3) the

   extent of the injury inflicted, and (4) whether the force was applied in good faith or

   maliciously and sadistically.” Hadley, 526 F.3d at 1329. The Supreme Court has

   recognized, however, “that the right to make an arrest or investigatory stop



                                             9
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 10 of 39




   necessarily carries with it the right to use some degree of physical coercion or threat

   thereof to effect it.” See Graham, 490 U.S. at 396.

         The Eleventh Circuit has further explained that “the force used by a police

   officer in carrying out an arrest must be reasonably proportionate to the need for that

   force, which is measured by the severity of the crime, the danger to the officer, and

   the risk of flight.” Williams v. Bauer, 503 F. App’x 858, 861 (11th Cir. Jan. 14,

   2013)(per curiam)(unpub.)(quoting Lee v. Ferraro, 284 F.3d 1188, 1198 (11th Cir.

   2002)). However, “even de minimus force will violate the Fourth Amendment if the

   officer is not entitled to arrest or detain the suspect.” Gomez, 601 F. App’x at 850

   (quoting Reese v. Herbert, 527 F.3d 1253, 1272 (11th Cir. 2008)). For example, the

   “gratuitous force on an already-handcuffed and compliant detainee or arrestee

   constitutes excessive force in violation of the Fourth Amendment, even if there is no

   visible or compensable injury.” See Gomez, 601 F. App’x at 650 (citing Saunders v.

   Duke, 766 F.3d 1262, 1265, 1270 (11th Cir. 2014)(denying qualified immunity

   where officers allegedly slammed an already-handcuffed arrestee’s head against the

   pavement with extreme force and stating also that “a plaintiff claiming excessive

   force under the Fourth Amendment can seek nominal damages if he does not have

   compensable injuries”) and Hadley, 526 F.3d at 1231-32 (holding that a plaintiff



                                             10
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 11 of 39




   could seek nominal damages based on pain and suffering where officers kicked and

   beat the handcuffed plaintiff).

                                  D. Qualified Immunity

         The Defendants allege they are entitled to qualified immunity. [ECF 220]. The

   defense “is founded on the presumption governmental officials know and respect

   ‘basic, unquestioned constitutional rights,’ measured by clearly established law.”

   See Stephens, 852 F.2d at 1314 (citing Harlow 457 U.S. at 815). The defense “shields

   government officials from liability for civil damages for torts committed while

   performing discretionary duties unless their conduct violates a clearly established

   statutory or constitutional right.” See Stephens, 852 F.3d at 1314 (quoting Hadley,

   526 F.3d at 1329).

         For the defense to apply, “a government official first must show that he was

   performing a discretionary function at the time the alleged violation of federal law

   occurred.” See Glover, 225 F. App’x at 784 (citing Crosby v. Monroe Cty., 394 F.3d

   1328, 1332 (11th Cir. 2004)). The constitutional right must be sufficiently clear for

   a reasonable official to understand what he or she is doing violates that right. Glover,

   225 F. App’x at 784 (citing Crosby, 394 F.3d at 1332); Hope v. Pelzer, 536 U.S.

   730, 739 (2002).



                                             11
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 12 of 39




          Once this showing has been made, the burden shifts to the Plaintiff to

   demonstrate that: “(1) the facts show that the defendants violated a constitutional

   right, and (2) the right was clearly established at the time of the defendants’ alleged

   misconduct.” See Stone v. Hendry, 785 F. App’x 763, *3 (citing Saucier v. Katz, 533

   U.S. 194, 201 (2001)); Pearson v. Callahan, 555 U.S. 223, 232 (2009). The focus is

   thus on whether the law on the date of the excessive force in question gave the

   officials “fair warning that their alleged treatment of [the plaintiff] was

   unconstitutional.” See Stephens, 852 F.3d at 1314 (citing Hope, 536 U.S. at 741).

   “The basic constitutional law governing excessive force in arrest situations was well

   established” before Plaintiff’s arrest in 2015. See Stephens, 852 F.3d at 1314.

                                     III. Relevant Facts

                                    A. Defendants’ Facts

          Defendants have provided sworn declarations and excerpts of trial testimony

   to rebut Plaintiff’s allegations that he was beaten by them during the course of his

   arrest. [ECF Nos. 220-221]. Defendants argue that none of them applied any force

   which caused Plaintiff an injury. [ECF No. 220, p. 3]. In their reply [ECF No. 243],

   Defendants argue that the two booking photographs and the Wellington medical

   records do not support a finding that any of the named defendants used excessive

   force during the course of Plaintiff’s arrest. [Id., p. 2].

                                               12
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 13 of 39




   1. Declaration James Hart

                                       a. Affidavit

          Deputy United States Marshal (“DUSM”) James Hart (“Hart”) has provided

   an affidavit stating that on January 14, 2015, he was working with the Drug

   Enforcement Administration (“DEA”) Task Force to apprehend Plaintiff and other

   suspects in “Operation Drop Shot.” [ECF 221-2, p. 3]. Prior to January 14, DUSM

   Hart assembled a team and distributed biographical information on Plaintiff advising

   that Plaintiff had an extensive criminal history that included violence. [Id.]. On

   January 14, 2015, DUSM Hart met with the members of his team, DUSM Santana,

   Officer Rott, DUSMs Franks, Tallichet, Baker, Hearn, Sirmans, Vizzo, and Parratt,

   at around 5:00 a.m. at a Walgreens parking lot in West Palm Beach. [Id.].

          DUSM Hart states he did not request nor did he see any team member wearing

   a mask, camouflage clothing, gloves, combat or special boots, hats, or goggles that

   day. [Id.]. Instead, DUSM Hart explains all members wore long pants, shirts with

   United States Marshal (“USM”) insignia on the front and the USM Fugitive Task

   Force on the back or down the length of a long sleeve. [Id.]. DUSM Hart states he

   wore government issued brown/khaki colored long pants and a dark tee shirt with

   the USM insignia on the front and the USM Fugitive Task Force lettering on the

   back. [Id.].

                                           13
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 14 of 39




            Prior to the scheduled team meeting, DUSM Hart asked the SpDUSMs to

   drive by Plaintiff’s girlfriend’s home, located several blocks from the meeting

   location. [Id., p. 4]. At approximately 5:30 a.m., one of the SpDUSMs announced

   that Plaintiff was backing out of his girlfriend’s residence, and driving the rental

   vehicle towards the meeting location. [Id.]. SpDUSMs followed Plaintiff as he

   approved the meeting location. [Id.]. When Plaintiff was within several feet of the

   group meeting location, the SpDUSMs activated their emergency lights to effect a

   vehicular traffic stop. [Id.]. Initially, Plaintiff stopped, but as DUSM Hart and his

   team began to approach Plaintiff’s vehicle, DUSM Hart states Plaintiff sped off.

   [Id.].

            As a result, two task force officers gave chase, while DUSM Hart and the

   others followed. [Id.]. DUSM Hart was driving a Dodge Durango, and SpDUSM

   Hearn was a passenger in the vehicle. [Id.]. Hart claims that Plaintiff departed West

   Palm Beach and entered the city limits of Riviera Beach, at which time he began

   darting around residential and commercial areas at a high rate of speed. [Id.]. DUSM

   Hart and his team communicated by radio as they attempted to stop Plaintiff. [Id.].

            After about ten minutes, DUSM Hart states Plaintiff’s vehicle hit the curb and

   stopped in the grass on the east side of the road. [Id.]. He observed Plaintiff begin to

   exit the driver side of the vehicle. [Id., pp. 4-5]. DUSM Hart approached the vehicle,

                                              14
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 15 of 39




   attempting to block its escape, hitting Plaintiff’s rear bumper as DUSM Hart’s

   vehicle slid in the dewy grass and stopped. [Id., p. 5]. Before DUSM Hart stepped

   out of his vehicle, Plaintiff was standing outside the rental car, while other members

   of DUSM Hart’s team ordered Plaintiff to get down and lay on the ground. [Id.].

   DUSM Hart then quickly stepped over and handcuffed Plaintiff. [Id.]. Plaintiff then

   sat on the curb with his hands behind his back. [Id.].

            At the time, Plaintiff sat calmly and did not appear to be in distress. [Id.].

   DUSM Hart states he and his team did not speak to Plaintiff, other than to inquire if

   he needed any medical attention. [Id.]. DUSM Hart claims this is routinely done,

   especially where, as here, Plaintiff hit his car on the curb. [Id.]. DUSM Hart,

   however, states no one struck, hit, or touched Plaintiff “inappropriately, if at all.”

   [Id.].

            DUSM Hart states Officer Rott did not appear on the scene until after Plaintiff

   had been handcuffed. [Id.]. Upon his arrival, DUSM Hart handed Officer Rott the

   four cellular phones that were next to Plaintiff at the time he was handcuffed. [Id.].

   Officer Rott was responsible for transporting Plaintiff to the DEA Office for

   processing. [Id.]. DUSM Hart asked SpDUSMs Tallichet and Franks to accompany

   Officer Rott because USM protocol requires more than one DUSM to transport an

   “in custody prisoner.” [Id.].

                                              15
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 16 of 39




          DUSM states that the Plaintiff’s rental vehicle was totaled because the front

   axle was snapped when Plaintiff hit the curb. [Id., p. 6]. On January 20, 2015, DUSM

   Hart completed a written report documenting Plaintiff’s January 14, 2015 arrest. [Id.,

   p. 6-9].

                                     b. Trial Testimony

          At trial, DUSM Hart testified that, on January 14, 2015, Plaintiff was driving

   a small Ford Escape. [ECF 221-4, p. 4]. After Plaintiff stopped and then fled, he and

   the others gave chase, and all had their lights and sirens activated. [Id., pp. 7-8]. As

   Plaintiff drove on Dixie Highway, he hit a curb, hopping onto the grassy median.

   [Id., p. 9]. DUSM Hart pulled up onto the grass, right behind the Plaintiff, to block

   him in, and as he braked, his vehicle hit the back of Plaintiff’s vehicle. [Id.]. DUSM

   Hart concedes that at the time of impact with Plaintiff’s vehicle, Plaintiff was

   halfway in and halfway out of the rental vehicle. [Id., p. 9]. After both vehicles came

   to a stop, DUSM Hart states that the other team members ordered Plaintiff to the

   ground, and he complied. [Id., p. 10]. DUSM Hart states he “actually” handcuffed

   the Plaintiff. [Id.]. During cross-examination, DUSM Hart states that, at the time his

   vehicle hit Plaintiff’s, Plaintiff was standing up, with one foot in and one foot out of

   the vehicle. [Id., p. 17]. DUSM Hart denied Plaintiff was physically assaulted. [Id.,

   p. 18].

                                             16
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 17 of 39




   2. Declarations of DUSM Santana, SpDUSMs Tallichet and Franks

          Defendants, DUSM Santana, and SpDUSMs Tallichet and Franks, have also

   provided sworn affidavits in support of summary judgment. See [ECF Nos. 221-6;

   221-7; 221-10]. All three corroborate DUSM Hart’s affidavit, confirming they were

   part of a team and met on January 14, 2015 to assist in the apprehension of Plaintiff.

   [ECF No. 221-6, pp. 1-2; ECF No. 221-7, pp. 1-2; ECF No. 221-10, pp.1-2]. They

   learned that Plaintiff was leaving his girlfriend’s residence, heading towards the task

   force’s location, when officers attempted to effectuate a traffic stop, but Plaintiff

   fled, resulting in a vehicular chase. [Id.]. SpDUSMs Tallichet and Franks were

   driving an unmarked, blue Ford F150 truck, equipped with activated emergency

   lights and siren as it followed Plaintiff’s vehicle. [ECF No. 221-6, p. 3; ECF No.

   221-7, p. 3]. DUSM Santa followed, driving a Black Ford Taurus. [ECF No. 221-

   10, p. 3].

          SpDUSMs Tallichet and Franks aver that they were wearing a black shirt with

   “POLICE” marked on it, blue jeans, and a black tactical vest with “POLICE”

   insignia. [ECF No. 221-6, p. 3; ECF 221-7, p. 3]. SpDUSM Tallichet was bearing

   tan boots, while SpDUSM Franks wore black shoes and               a black hat. [Id.].

   Eventually, SpDUSMs lost sight of Plaintiff, but monitored the chase via radio. [Id.].

   While stopped on Blue Heron Boulevard, they heard what sounded like a vehicular

                                             17
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 18 of 39




   crash nearby, and began driving towards the direction of the sound. [ECF No. 221-

   6, p. 4; ECF No. 221-7, p. 4]. Upon their arrival at the scene of the collision, they

   observed Plaintiff’s vehicle and numerous unmarked vehicles already in the area.

   [Id.]. Plaintiff was already in handcuffs. [Id.]. A local news truck was on scene, and

   they later learned that a reporter and crew had captured Plaintiff getting into a police

   vehicle. [Id.]. The local news video reveals the fully exposed faces of SpDUSMs

   Tallichet and Franks as Plaintiff got into the front passenger side of Officer Rott’s

   vehicle. [Id.]. They both guided Plaintiff to Officer Rott’s vehicle, and claim that

   Plaintiff did not report any injuries or request any medical treatment. [Id.]. Both deny

   applying any force and deny seeing anyone apply any force. [ECF No. 221-6, p. 5;

   ECF No. 221-7, p. 5]. DUSM Santana states he did not make eye contact with

   Plaintiff and did not witness who made the arrest. [ECF No. 221-10, p. 4].

   3.    Declaration of SpUSM Linehan

         SpUSM Linehan has provided a sworn affidavit which reveals that on January

   14, 2015, while at the West Palm Beach DEA District Office, he was speaking with

   Plaintiff when he observed a “minor laceration” to Plaintiff’s lip. [ECF No. 221-8,

   p. 3]. SpUSM Linehan states that Plaintiff at no time requested that he be transported

   to a hospital or medical facility. [Id.]. After processing Plaintiff, he was transported

   to the Palm Beach County Jail, where SpUSM Linehan spoke with the booking

                                             18
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 19 of 39




   deputy at the jail. [Id.]. At that time, Plaintiff complained, for the first time, that he

   was suffering from head pain. [Id.]. As a result, the booking deputy instructed that

   Plaintiff be taken to a hospital for examination. [Id.]. SpUSM Linehan states he

   transported Plaintiff to the Wellington Medical Facility, where Plaintiff received

   examination and treatment for a purported head contusion. [Id.; p. 6].

   4.    Declaration of Officer Rott

                                      a. Sworn Affidavit

         Officer Rott has provided a sworn affidavit which reveals that on January 14,

   2015 he was driving an assigned, unmarked, black Chevrolet Impala equipped with

   emergency police lights. [ECF 221-9, p. 3]. At the time, Officer Rott states he was

   wearing a black t-shirt, blue jeans, white sneakers, and a black police tactical vest

   which displayed “Police identification on the front and back.” [Id.]. He denies

   wearing a mask, or any items concealing his identity. [Id.]. Officer Rott also pursued

   Plaintiff, whom he claims was traveling erratically, at a high rate of speed, through

   several streets in West Palm Beach before entering Riviera Beach. [Id.]. During the

   pursuit, Officer Rott explains he lost visual and audio contact with other task force

   vehicles. [Id.]. As he approached Old Dixie Highway, he observed Plaintiff’s vehicle

   in the middle of the road, and saw Plaintiff sitting on the curb, handcuffed. [Id., pp.

   3-4]. At the time, Plaintiff did not appear in distress, as the officer recovered four

                                              19
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 20 of 39




   cellular phones on the ground near the Plaintiff. [Id.]. When asked if he needed

   medical attention, Plaintiff stated that he did not. [Id., p. 4]. Plaintiff asked Officer

   Rott to retrieve his wallet from the rental vehicle, but Officer Rott claims he did not

   observe a wallet in plain view. [Id.]. Officer Rott denies touching or having any

   physical contact with Plaintiff. [Id.].

                                      b. Trial Testimony

         At Plaintiff’s criminal trial, on July 29, 2015, Officer Rott testified that on

   January 14, 2015, he observed Plaintiff’s bluish 2015 Ford SUV and the other team

   members unmarked vehicles driving toward the task force meeting location. [ECF

   No. 221-5, pp. 3-4]. As Plaintiff’s vehicle crossed the street, he immediately pulled

   over, approximately ten to twenty feet in front of where Officer Rott was parked.

   [Id., pp. 4-5]. However, as the task force vehicle converged, Officer Rott recalled

   that Plaintiff fled the scene. [Id., p. 5]. Eventually, Officer Rott arrived at Old Dixie

   Highway, the final location where Plaintiff was arrested. [Id., p. 7]. When Officer

   Rott exited his vehicle, he observed Plaintiff sitting on the curb. [Id., p. 8]. Plaintiff

   did not appear to be injured in any way. [Id., p. 9]. Plaintiff denied being injured and

   denied needing any medical attention. [Id.]. He denied observing any evidence that

   Plaintiff had been physically assaulted. [Id., p. 13]. During cross-examination,

   Officer Rott admitted his name is not “Rick Roth.” [Id., p. 14].

                                              20
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 21 of 39




   5. Renee Parrett Declaration

            Renee Parrett, the surviving spouse of Defendant SpDUSM Parrett, provided

   an affidavit stating that her husband died on March 20, 2018. [ECF No. 221-11, p.

   2]. She states her husband never discussed the investigation or arrest of the Plaintiff

   with her and she has no knowledge of the actions that occurred on January 14, 2015.

   [Id.].

                                      B. Plaintiff’s Facts

            Plaintiff’s version of facts differ in material respects to that of the named

   Defendants.

   1. Allegations in Complaint

            Because Plaintiff’s complaint was executed under penalty of perjury, the court

   may consider the facts contained therein as true for these purposes. [ECF 1]. Plaintiff

   alleges that on the day of his arrest, January 14, 2015, at around 5:30 a.m., he was

   driving a rental vehicle when, all of a sudden, strange cars, with dark tinted windows,

   suddenly approached his vehicle. [ECF No. 1, p. 3]. Plaintiff panicked, driving his

   vehicle to a safe area, approximately four blocks from his residence. [Id., p. 3]. He

   pulled over, exited the vehicle, and laid down on the pavement, with his hands

   straight above his head, posing no immediate threat. [Id., pp. 3-4].



                                                21
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 22 of 39




          At that point, Plaintiff alleges Officer Rott began beating him in the head and

   face with a heavy, black object that resembled a firearm. [Id., p. 4]. He also alleges

   the Defendants began beating him in and about his head, and kicked him in the back

   and on the sides of his body. [Id.]. The injuries were so severe that the intake unit at

   the sheriff’s department would not accept him until he was cleared by a hospital.

   [Id., p. 4]. As a result, he was taken to Wellington Regional Medical Center, where

   he received treatment to his face, neck, back, and sides. [Id., pp. 4-5].

          Plaintiff alleged that one of the Defendants crashed into his unoccupied

   vehicle as he was being assaulted by the others. [Id., p. 5]. He alleges the

   photographs taken at the scene of the inside of his vehicle confirm there was no

   blood anywhere inside the rental car. [Id.]. He maintains this confirms his injuries

   occurred while he was on the ground, and not in or around the vehicle, or as a result

   of the crash. [Id.].

   2. Response to Summary Judgment Motion

          Plaintiff has filed a sworn response to the Defendants’ joint summary

   judgment motion, denying that there was a “high-speed chase.” [ECF No. 238, p. 1].

   Rather, Plaintiff explains he only attempted to reach an area were he felt safe,

   approximately four blocks from his home. [Id.]. He realleges the allegations set forth

   in the complaint, explaining he was on the ground, not resisting, when he was beaten

                                             22
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 23 of 39




   by Officer Rott and the others. [Id.]. He again states he was beaten in the head and

   face with a heavy, black object as he lay on the ground, not resisting. [Id., p. 2]. He

   maintains he was also kicked in the back and sides of his body, resulting in further

   injuries to his body. [Id.]. Plaintiff states the assault was so severe that the Palm

   Beach County Jail refused to accept him almost seven hours later, until a medical

   clearance was obtained. [Id., p. 3].

         He maintains DUSM Hart’s explanation that Plaintiff was standing half-in and

   half-out of the vehicle at the time he crashed into the rear of Plaintiff’s vehicle is

   disingenuous because such an impact would have caused Plaintiff to lose his

   balance, and sent him flying twenty feet. [Id., p. 4].

         He argues that there remains genuine issues of material fact whether the use

   of force by the Defendants during the Plaintiff’s arrest was excessive, thereby

   precluding the grant of summary judgment. [Id., p. 5]. He maintains the named

   Defendants either actively participated in the beating and/or failed to intervene as he

   was physically assaulted. [Id., p. 7]. Therefore, summary judgment as a matter of

   law is not warranted. [Id.].

         Plaintiff attaches a copy of the Wellington Regional Medical Emergency

   Room Center, Emergency Department treatment record, which reveals that he was



                                             23
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 24 of 39




   seen at the emergency room on January 14, 2015 at 14:44 hours. [ECF 238, p. 14].

   The Medical Report states

          The patient presents with Patient has multiple injuries to the face. The
          onset was just prior to arrival. The course/duration of symptoms is
          constant. Location: injury to the face and neck, back. The character of
          symptoms is pain and swelling. The degree at outset was moderate. The
          degree at present is moderate. Risk factors consist of none. Therapy
          today: none. Associated symptoms: none. Additional history: Patient
          with c/o facial injury. patient was brought in by police for medical
          clearance. Patient was Hit on the face and has multiple contusion to the
          face and lips. 4

   [ECF No. 238, p.14].

   3. Response to Defendants’ Statement of Facts

          Plaintiff has also provided a sworn statement [ECF No. 239, pp. 1-8] and a

   supporting affidavit [ECF No. 239, pp. 9-13] in response to the Defendants’

   statement of material uncontroverted facts, which contradicts key elements

   surrounding the Defendants’ claims regarding Plaintiff’s arrest. [ECF No. 239]. He

   states that the “arrest warrant” is fraudulent because it indicates that Plaintiff was

   arrested on January 14, 2015 in Riviera Beach, when, in fact, he was arrested in

   Delray Beach, Florida. [Id., p. 1]. He also states the return on the arrest warrant

   incorrectly indicates that DUSM David L. Say, Jr. was the arresting officer, when,



          4
           The paragraph is quoted verbatim, and contains grammatical errors which have not been
   corrected here.
                                                24
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 25 of 39




   in fact, Officer Rott was the arresting officer. [Id.]. Plaintiff states that, contrary to

   the Defendants’ representations, the live television video of his arrest reveals team

   members wearing masks and boots. [Id., p. 3].

         Plaintiff states the chase did not last ten minutes, as suggested by the defense,

   but only lasted about five minutes. [Id., p. 3]. Plaintiff denies darting around

   residential and commercial areas at a high rate of speed, and drove through the area,

   in an effort to get to an area where he felt safe, which was approximately four blocks

   from his residence. [Id., p. 2]. Plaintiff denies being partially in the vehicle at the

   time DUSM Hart crashed into his car. [Id., p. 3]. According to the Plaintiff, once he

   felt safe, he stopped his vehicle, exited the car, and of his own accord, without being

   ordered to do so, laid on the ground, in a prone position, with his hands extended

   above his head, not resisting. [Id., p. 3; p. 9]. He alleges DUSM Hart deliberately

   crashed his vehicle into Plaintiff’s unoccupied vehicle in order to “cover-up” the

   physical assault upon Plaintiff by other task members. [Id., pp. 3, 9]. He states it was

   not DUSM Hart, but Officer Rott who handcuffed him. [Id., pp. 3, 10].

         Contrary to the representations of the Defendants, Plaintiff states he was

   assaulted by Officer Rott, who hit him with a black, blunt objective resembling a

   firearm. [Id., pp. 4, 10]. He claims the other task members also assaulted him, hitting



                                              25
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 26 of 39




   and kicking him in and around his head, back and sides of his body, causing injuries

   to his head, back, face, neck, and sides. [Id.; pp. 4, 9].

         Regarding his injuries, Plaintiff disputes Defendants’ representations that he

   was not bleeding and had no visible injuries. [Id., p. 3]. Plaintiff maintains he was

   bleeding from his head and face. [Id., p. 3]. He further denies that any of the task

   force members asked him if he needed medical attention. [Id.]. He states he was

   taken to Wellington Medical Facility for examination and treatment because the

   Palm Beach County Jail refused to accept him for processing without a medical

   clearance. [Id., p. 6]. Plaintiff further alleges that, contrary to the Defendants’

   representations, the medical records and booking photographs show he was not

   booked at the jail until approximately twelve hours after the assault occurred. [Id.,

   pp. 5-6].

         Plaintiff maintains that DUSM Hart’s report was written to “cover up” the

   assault by Officer Rott and the other team members. [Id., p. 7]. Regarding his two

   booking photographs, Plaintiff agrees it does not show he was bleeding, but states it

   does show a laceration and confirms the fact that he was, in fact, assaulted. [Id.]. He

   maintains that the Wellington medical records confirm he suffered multiple

   contusions to the face and lips, and suffered a facial laceration. [Id., pp. 10-11].



                                              26
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 27 of 39




         He claims his vehicle was totaled not because he hit a curb, but because

   DUSM Hart deliberated crashed into the rear of Plaintiff’s vehicle. [Id., p. 3].

         Plaintiff avers that DUSM Hart, Officer Rott, DEA Linehan, and Officer

   Robert Keating all committed perjury at trial when they denied that Plaintiff was

   physically assaulted. [Id., p. 12].

   4. Plaintiff’s July 25, 2019 Deposition

         On January 14, 2015, Plaintiff testified he was residing with his parents in

   Riviera Beach, Florida. [DE#221-3, p. 13]. However, on the morning of January 14,

   he woke up at the home of his girlfriend, Jeroya Icon. [Id.]. On that day, he was

   driving a Ford Escape rented from Avis Budget Rent-A-Car. [Id., p. 19]. When he

   got to the stop sign on 45th Street and Broadway, in West Palm Beach, he observed

   a dark-colored car with dark tinted windows drive up behind him, and then saw

   flashing lights coming at him from everywhere. [Id. p. 24]. When he saw the dark-

   colored vehicle activate red and blue lights, Plaintiff was driving between 48 to 50

   miles an hour. [Id., pp. 27-28].

         Plaintiff states he panicked because there have been incidents in Florida where

   drivers are pulled over and robbed by people driving unmarked vehicles with

   flashing blue lights. [Id., pp. 26, 31]. He did not know who was in the unmarked car,

   and had no reason to believe it was law enforcement. [Id., p. 31]. Thus, he attempted

                                             27
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 28 of 39




   to get to a safe location, driving four blocks from his parent’s home before pulling

   off the road, onto a grassy area, exiting the vehicle, and laying down on the ground.

   [Id., pp. 26-29, 37]. He felt safe there because he was close to home, and had notified

   his girlfriend by phone of his whereabouts. [Id., pp. 31-32]. He was not ordered to

   lay down on the pavement, but he did so voluntarily. [Id., p. 37]. Afterwards, some

   orders were given to keep his hands stretched out. [Id., p. 38]. He denies resisting

   arrest. [Id., p. 142].

          Plaintiff states that while he was on the ground, not resisting, Officer Rott got

   on top of his back and began hitting him with what appeared to be a black gun-

   shaped object, causing one of his gold teeth caps that had two embedded diamonds

   chips to come off and be lost. [Id., pp. 38, 47-48, 54-55, 60]. At the time, Plaintiff

   was laying flat on his stomach, with his arms stretched outward, palms facing down

   on the ground and his head turned towards the left so that his right cheek was on the

   ground. [Id., p. 39]. He lost the cap during the beating which caused his lip to become

   swollen. [Id., p. 60]. Plaintiff states that Officer Rott was not alone in beating him,

   there were others present, some wearing masks and gloves. [Id., p. 61]. Officer Rott

   did not wear a mask or gloves. [Id., pp. 62, 79].

          He knows it was Officer Rott who handcuffed him because when he was taken

   to the medical center for treatment he asked who had handcuffed him, and SpDUSM

                                             28
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 29 of 39




   Linehan wrote on a napkin “Rick Roth” deliberating misspelling the name as “Roth,”

   stating the individual worked for the Riviera Police Department. [Id., p. 65]. It was

   not until later on that Plaintiff learned the correct spelling for Officer Rott’s name.

   [Id., p. 66]. A lot of the others task members that participated in assault were wearing

   masks and had long sleeves on. [Id., p. 77].

         Regarding DUSM Santana, Plaintiff testified he was unaware what particular

   role DUSM Santana played in Plaintiff’s arrest. [Id., p. 80]. He could not describe

   DUSM Santana nor what he was wearing at the time, but included him as a

   Defendant because he was part of the arrest team and did nothing to stop the assault.

   [Id., p. 81]. He testified that while he was still on the ground and in handcuffs, the

   Defendants continued to kick and beat him, causing the handcuffs to cut into his

   wrists. [Id., p. 82]. He does recall, however, one black official, who was wearing

   combat-like boots, kicked him while he lay on the ground. [Id., pp. 83-84]. He

   further testified that some, but not all of the officers were wearing combat boots.

   [Id., p. 85]. After he was lifted up off the ground, although his head hurt and bled,

   he noticed there were at least seven or eight officials at the scene, but could not say

   how many participated in the beating. [Id., p. 86].

         He also had no independent recollection whether SpDUSMs Baker, Hearns,

   Vizzo, Parrett, Tallichet, Franks, and Sirmans, and DUSM Santana participated in

                                             29
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 30 of 39




   the assault, but confirms they were at the scene based on DUSM Hart’s report and

   trial testimony. [Id., pp. 87-102]. He further denied ever speaking with any one of

   them. [Id.]. He confirms being struck by Officer Rott on the top of his head, and also

   being struck around his forehead. [Id., p. 103]. Plaintiff states he was kicked in and

   about his shoulder, back, and sides. [Id., pp. 103-104]. He did not see the faces of

   the individuals who kicked him, but he did feel the kicks. [Id., p. 104]. Blood,

   however, only came from his forehead, and the side of his lips. [Id., p. 105]. He also

   sustained black and blue bruising from the kicks. [Id.].

         Officer Rott, accompanied by another official drove Plaintiff to the DEA

   office where he was photographed and fingerprinted. [Id., p. 107]. It was then that

   he first spoke with Linehan. [Id., pp. 107-08]. Plaintiff testified that upon his arrival

   at the DEA office he asked for medical attention. [Id., pp. 110-11, 116]. From the

   DEA office, he was then driven to the Palm Beach County Jail, however, they would

   not accept him unless Plaintiff received a medical clearance. [Id., p. 109, 115]. After

   getting cleared, he was returned to the Palm Beach County Jail, where he was

   photographed, some twelve hours after the assault. [Id., pp. 119-120]. Plaintiff states

   that, at the time of his arrest, before the photographs were taken, his injuries appeared

   “way worse.” [Id., p. 126]. He complains he still suffers from headaches, fear of law

   enforcement, sleepless nights, all as a result of the assault. [Id., p. 127]. Although

                                              30
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 31 of 39




   his bruising and head wounds have healed, Plaintiff states he still has pain. [Id., p.

   142].

           Regarding the officials wearing masks, Plaintiff recalled there were two

   officials with Linehan who drove Plaintiff to the hospital, and who he claims wore

   masks. [Id., p. 137]. Linehan, however, was not wearing a mask. [Id.]. He does not

   know how many people were present at the scene of his arrest, but thinks it was

   about eight or nine, individuals, and five of them wore masks. [Id., pp. 138-139].

   Three to four official were not wearing masks, and two of them were Officer Rott

   and DUSM Hart. [Id., p. 139].

           While still on the ground. but after the assault, Plaintiff testified he heard

   someone hit his car. [Id., pp. 39, 46]. A dark-colored vehicle had run into the back

   of his unoccupied, parked rental car. [Id., pp. 34-35]. He also observed a Channel 12

   news truck arrive on the scene while he was still laying prone on the ground. [Id., p.

   45].

                                C. Local Television Video

           The Defendants have provided an ABC local television video news clip

   recorded on the day of Plaintiff’s arrest. [ECF 226]. Review of the recording reveals

   it spans about a minute, and the only thing captured on the recording is the Plaintiff

   being put inside the patrol car. [ECF 226]. The video then shows the Plaintiff’s

                                             31
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 32 of 39




   vehicle atop a tow truck has sustained damaged to its rear end. [Id.]. The video does

   not capture the front end of the vehicle. The video is also very dark, so that it is far

   from clear the nature and extent of Plaintiff’s injuries. [Id.].

                                       IV. Discussion

                             A. Qualified Immunity Defense

         Defendants argue that they are entitled to the protections of qualified

   immunity. [ECF 220, , p. 5]. To be entitled to qualified immunity, the Defendants

   must first demonstrate that they were acting within their discretionary authority. See

   Caldwell, 748 F.3d at 1093. Once this showing is made, the burden shifts to the

   Plaintiff to establish that they are “not entitled to qualified immunity by showing

   that the facts alleged make out a violation of a constitutional right and that the

   constitutional right was clearly established at the time of [the conduct].” Bowen v.

   Warden Baldwin State Prison, 826 F.3d 1312, 1321 (11th Cir. 2015)(quoting Perez

   v. Suszczynski, 809 F.3d 1213, 1218 (11th Cir. 2016)). Thus, it needs to be

   determined (1) if the facts alleged, when considered in the light most favorable to

   the non-moving Plaintiff, demonstrate that the Defendants’ conduct violated a

   constitutional right, and, if so, (2) whether the constitutional right was clearly

   established. Bowen, 826 F.3d at 1321 (quoting Perez, 809 F.3d at 1218).



                                              32
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 33 of 39




         Here, the Plaintiff and Defendants offer two opposing version of facts.

   Plaintiff alleges that he was not fleeing at a high rate of speed, and that when safe to

   do so, he stopped his vehicle, got out of his car, lying face down, with his hands

   stretched outward, not resisting. [ECF Nos. 1; 238]. He alleges that Officer Rott and

   the other named Defendants began beating him for no reason, hitting him in and

   about the face, head, and body, causing a laceration to his head, injury to his lips,

   and bruising to his face and body. [Id.]. Defendants, however, argue that they did

   not use any force to restrain the Plaintiff, and deny that Plaintiff suffered any injury

   during the course of the arrest. [ECF No. 220].

         As applied, Plaintiff unequivocally states that Officer Rott beat him with a

   heavy, black object, shaped like a firearm. Officer Rott denies doing so. Plaintiff

   states he knows the others present kicked and beat him repeatedly, but cannot

   identify them because many wore masks. The remaining named Defendants deny

   beating or otherwise unlawfully touching Plaintiff. The court, however, must view

   the facts and draw all reasonable inferences in favor of the non-moving party at the

   summary judgment stage. See Hinson v. Bias, 927 F.3d 1103, 1118 (11th Cir.

   2019)(citing Glasscox v. City of Argo, 903 F.3d 1207, 1212 (11th Cir. 2018)). In a

   qualified immunity case, the court adopts the non-moving Plaintiff’s version of facts



                                             33
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 34 of 39




   as true. Hinson, 927 F.3d at 1118 (citing Beshers v. Harrison, 495 F.3d 1260, 1262

   n. 1 (11th Cir. 2007)(citing Scott v. Harris, 550 U.S. 372 (2007)).

         Plaintiff only specifically identified Officer Rott, who was unmasked at the

   time of the assault. Plaintiff alleges Officer Rott beat him repeatedly over the head

   with what appeared to be a firearm. Plaintiff has no independent memory which of

   the remaining Defendants, who participated in his arrest, beat him or stood by and

   failed to intervene. He is certain that those wearing masks and boots did kick him in

   and about his body, but he could not identify them by physical description because

   they concealed their faces. As in Hinson, the court here cannot accept Plaintiff’s

   version of facts as to these Defendants because of Plaintiff’s lack of independent

   memory regarding the nature of the force, if any, employed by the remaining

   Defendants. Plaintiff concedes he was able to learn the identity of those present and

   involved in his arrest from DUSM Hart’s report.

         When a Plaintiff cannot rebut an officer’s version of facts, the record must be

   examined to determine if the officer’s story is “internally consistent and consistent

   with other known facts.” See Hinson, 927 F.3d at 1118 (citing Flythe v. Dist. of

   Columbia, 791 F.3d 13, 19 (D.C. Cir. 2015) (quoting Scott v. Henrich, 39 F.3d 912,

   915 (9th Cir. 1994)). The officer’s account of events need not be accepted if, as here,

   there exists circumstantial or other evidence which “could convince a rational

                                             34
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 35 of 39




   factfinder that the officer acted unreasonably.” See Hinson, 927 F.3d at 1118 (citing

   Flythe, 791 F.3d at 19 (quoting Henrich, 39 F.3d at 915). Where circumstantial

   evidence supports a dispute of material fact, summary judgment is inappropriate.

   Hinson, 927 F.3d at 1118 (quoting Henrich, 39 F.3d at 915).

         Unlike the Plaintiff in Hinson, however, in this case, other evidence, including

   booking photographs, Plaintiff’s emergency room treatment record, and Plaintiff’s

   deposition testimony establish there is a genuine issue of fact regarding the amount

   of force used during the arrest, and the ensuing laceration to Plaintiff’s head, injury

   to his lip, and moderate contusions to the face and body. The medical evidence and

   photographs confirm that, contrary to the Defendants’ allegations, Plaintiff did

   sustain multiple injuries, including a laceration to his head, during the arrest.

   Plaintiff’s version of the facts suggest that Officer Rott and the other Defendants

   used excessive force on an unresisting suspect during the course of Plaintiff’s arrest.

   The Defendants speculate that Plaintiff’s injuries may have been sustained as

   Plaintiff was exiting his vehicle, claiming Plaintiff was not on the ground when his

   vehicle was struck by DUSM Hart’s vehicle. Plaintiff, however, alleges he was

   already prostrate on the ground at the time DUSM Hart crashed into Plaintiff’s

   unoccupied vehicle, and did so in order to “cover up” Plaintiff’s assault. The

   television video recording provided does not resolve this factual dispute.

                                             35
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 36 of 39




         The Defendants also deny using any force to restrain Plaintiff. On the other

   hand, Plaintiff alleges the Defendants beat him repeatedly in and about his head and

   body as he lay on the ground unresisting. The Eleventh Circuit has made clear that

   the gratuitous use of force when a criminal suspect is restrained and/or not resisting

   arrest constitutes excessive force. See Reese v. Herbert, 527 F.3d at 1273. At the

   time of Plaintiff’s arrest, Eleventh Circuit precedent gave clear notice to a reasonable

   officer that excessive force, used without justification, is unconstitutional. See Reese,

   527 F.3d at 1274.

         When considering the facts in the light most favorable to the non-moving

   Plaintiff, there remains a genuine issue of fact regarding the amount of force used

   by Officer Rott and whether the remaining Defendants participated in the beating or

   otherwise stood by and did nothing. There remains an issue whether Plaintiff was,

   in fact, already on the ground and not resisting when Officer Rott allegedly began

   beating him, and when the remaining masked Defendants, some wearing combat

   boots, joined the beating, gratuitously kicking Plaintiff in and about his head and

   body. From the state of the law at the time of the incident, it would be obvious to a

   reasonable officer that such gratuitous use of force must have been unconstitutional.

   See Vinyard, 311 F.3d at 1352 (quoting Harris, 536 U.S. at 741).



                                              36
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 37 of 39




          Given Plaintiff’s version of facts as true, the manner in which the arrest was

   carried out violated Plaintiff’s Fourth Amendment rights. See Saunders v. Duke, 76

   F.3d at 1265-66 (reversing dismissal of Plaintiff’s case on qualified immunity where

   handcuffed suspect, who held his face up to keep from being burned by hot pavement

   on which he was lying, was slammed down by one of the officers “with extreme

   force,” causing “lacerations, injuries to his teeth and jaw, damage to his left eardrum,

   and emotional distress due to his head striking the pavement”). Therefore, the

   Defendants are not entitled to qualified immunity.

                                  B. Unlawful Use of Force

          As discussed above, the gratuitous use of force when a criminal suspect is not

   resisting constitutes excessive use of force, in violation of the Fourth Amendment.

   See Hadley, 526 F.3d at 1330. As applied, the Plaintiff alleges he was not resisting

   and voluntarily laid down on the ground with his arms outstretched when Officer

   Rott and the others gratuitously began beating him for no apparent reason. Given the

   facts alleged, when viewed in the light most favorable to the Plaintiff, the Defendants

   are not entitled to judgment as a matter of law. See Saunders, 766 F.3d at 1270 (citing

   Hadley, 526 F.3d at 1330 and Slicker, 215 F.3d at 1231-32). It does not matter

   whether the excessive force was applied prior to the Plaintiff being handcuffed, or

   in the course of the investigation and arrest, since it is all part of the arrest procedure.

                                               37
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 38 of 39




   See Wilkins v. Gaddy, 559 U.S. 34, 38 (2010). The Eleventh Circuit has made clear

   that an officer violates the Fourth Amendment and is not entitled to qualified

   immunity when he uses gratuitous and excessive force against a suspect who is not

   resisting and in control. Thus, the Defendant’s joint motion for summary judgment

   [ECF No. 220] should be DENIED.

                                     V. Conclusion

         It is, therefore, recommended that Defendants’ joint motion for summary

   judgment [ECF 220] be DENIED, and the case proceed to trial against the named

   Defendants on Plaintiff’s excessive use of force and punitive damages claims.

         Objections to this report may be filed with the District Judge within fourteen

   days of receipt of a copy of the report. Failure to file timely objections shall bar

   plaintiff from a de novo determination by the district judge of an issue covered in

   this report and shall bar the parties from attacking on appeal factual findings

   accepted or adopted by the District Judge except upon grounds of plain error or

   manifest injustice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149

   (1985).

         DONE AND ORDERED at Miami, Florida, this 12th day of December, 2019.




                                         UNITED STATES MAGISTRATE JUDGE
                                          38
Case 9:15-cv-80972-RAR Document 255 Entered on FLSD Docket 12/12/2019 Page 39 of 39




   cc:   Jason Bennett Sherry, Esq.
         Attorney for Plaintiff
         Sherry Law Office PLLC
         200 SE 1st St., Ste. 400
         Miami, FL 33131
         Email: jason@sherrylawoffice.com

         Gil Ben-Ezram, Esquire
         Jeffrey B Goldberg, Esquire
         Nicolas Swerdloff, Esquire
         Hughes Hubbard and Reed LLP
         Attorneys for the Plaintiff
         201 S. Biscayne Blvd., Suite 2500
         Miami, FL 33131
         Email: gil.ben-ezra@hugheshubbard.com
         Email: jeffrey.goldberg@hugheshubbard.com
         Email: nicolas.swerdloff@hugheshubbard.com

         Karin D. Wherry, AUSA
         United States Attorney's Office
         99 NE 4 Street
         Miami, FL 33132
         Email: karin.wherry@usdoj.gov




                                           39
